                      Case 1:20-cv-05441-KPF Document 31 Filed 07/28/20 Page 1 of 1




                                           THE CITY OF NEW YORK                           DOMINIQUE F. SAINT -FORT
                                                                                             Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                                Labor & Employment Law Division
                                               100 CHURCH STREET                                            (212) 356-2444
                                               NEW YORK, NY 10007                                     dosaint@law.nyc.gov




                                                                    July 28, 2020

        BY ECF
        Hon. Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                               Re:   Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                                     20-cv-05441 (KPF) (RWL)


        Dear Judge Failla:

                        We write to provide the Court with Defendants’ response to Plaintiffs’ Document
        Request No. 1, which seeks a list of Defendants’ disclosures of disciplinary records since the
        repeal of Civil Rights Law § 50-a, on June 12, 2020. See Exhibit A, annexed hereto. Defendants
        are providing a copy of this response to the Court because we presume it will be discussed
        during the conference scheduled for 2 p.m. today.

                                                                    Respectfully submitted,
                                                                    /s/ Dominique F. Saint-Fort
                                                                    Dominique F. Saint-Fort
                                                                    Assistant Corporation Counsel

        cc:      Anthony Coles (by ECF)
                 DLA Piper
                 Attorney for Plaintiffs
